DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 01 September 2021. Claims 1, 3 - 15 and 17 - 20 are currently pending.

Specification
The objection to the abstract of the disclosure, due to exceeding 150 words, is hereby withdrawn in view of the amendments and remarks received 01 September 2021. 

Claim Objections
The objections to claims 1, 9, 10, 15 and 19, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 01 September 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a computing device to specify”, “a signal controller to 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections to claims 3, 6, 12, 13, 17 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 01 September 2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 - 15 and 17 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 - 7, 10 - 13, 15 and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Densham et al. U.S. Publication No. 2014/0320667 A1 in view of Callahan U.S. Patent No. 4,947,302.

-	With regards to claim 1, Densham et al. disclose a method to distinguishing groups of active markers for performance capture associated with a visual production, (Densham et al., Figs. 2 - 6 & 17, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0033, Pg. 3 ¶ 0035 - 008, Pg. 4 ¶ 0040, Pg. 5 ¶ 0055 - Pg. 6 ¶ 0056, Pg. 8 ¶ 0077, Pg. 9 ¶ 0083 - 0085, Pg. 13 ¶ 0109 - 0111 [The Examiner asserts that “for performance capture associated with a visual production” is an intended use and first pattern signals for the first group of active markers, the first pattern signals predefined for the first group of active markers; (Densham et al., Fig. 3, Pg. 2 ¶ 0026 and 0028, Pg. 3 ¶ 0035 and 0037 - 0038, Pg. 4 ¶ 0040 - 0041, Pg. 7 ¶ 0069, Pg. 12 ¶ 0106, Pg. 13 ¶ 0109 - 0110 [“In mode 306, the tracking unit 104 sometimes activates the one or more light sources 126, and sometimes transmits the IMU data. In mode 308, the one or more light sources 126 are active for only certain or predetermined periods of time and the IMU data and second pattern signals for the second group of active markers, the second pattern signals predefined for the second group of active markers; (Densham et al., Fig. 3, Pg. 2 ¶ 0026 and 0028, Pg. 3 ¶ 0035 and 0037 - 0038, Pg. 4 ¶ 0040 - 0041, Pg. 7 ¶ 0069, Pg. 12 ¶ 0106, Pg. 13 ¶ 0109 - 0110 [“In mode 306, the tracking unit 104 sometimes activates the one or more light sources 126, and sometimes transmits the IMU data. In mode 308, the one or more light sources 126 are active for only certain or predetermined periods of time and the IMU data is transmitted at the same times. Other beacon modes 302 (not shown) may include activating the one or more light sources 126 but not the IMU 130, or vice versa. It can be appreciated that the beacon modes 302 may be selected using controls, such as buttons or switches, (not shown) on the tracking unit. In addition, or in the alternative, the beacon modes 302 may be selected by the tracking engine 106. The tracking engine 106 can send commands to the tracking unit 104 to select different beacon modes 302”]) capturing, by a sensor device of a performance capture system, (Densham et al., Fig. 2, Pg. 2 ¶ 0026 - 0027 and 0030, Pg. 3 ¶ 0035, Pg. 4 ¶ 0040, 0043 and followed by first pattern signals, wherein the first initial key sequence is a trigger for receipt of the first pattern signals; and transmitting a second initial key sequence followed by second pattern signals, wherein the second initial key sequence is a trigger for receipt of the second pattern signals. Pertaining to analogous art, Callahan discloses transmitting a first initial key sequence followed by first pattern signals, wherein the first initial key sequence is a trigger for receipt of the first pattern signals; (Callahan, Abstract, Col. 3 Lines 24 - 39, Col. 7 Lines 3 - 24, Col. 8 Line 60 - Col. 9 Line 8, Col. 9 Lines 26 - 61, Col. 10 Lines 7 - 16, Col. 11 Lines 55 - 66, Col. 12 Lines 30 - 54, Col. 27 Lines 46 - 66, Col. 28 Lines 37 - 58, Col. 29 followed by second pattern signals, wherein the second initial key sequence is a trigger for receipt of the second pattern signals. (Callahan, Abstract, Col. 3 Lines 24 - 39, Col. 7 Lines 3 - 24, Col. 8 Line 60 - Col. 9 Line 8, Col. 9 Lines 26 - 61, Col. 10 Lines 7 - 16, Col. 11 Lines 55 - 66, Col. 12 Lines 30 - 54, Col. 27 Lines 46 - 66, Col. 28 Lines 37 - 58, Col. 29 Lines 13 - 53, Col. 30 Lines 29 - 49, Col. 31 Line 53 - Col. 32 Line 63 [“the disclosed controller will respond to the loading of a cue into ‘next’  position by transmitting messages with desired final parameter values and durations to only those addresses with local processors;” and “Each ‘record’ in the data store includes six primary fields: the device address; the parameter affected; the new parameter value; the time required for the transition to that value; the event that initiates the change; and the delay, if any, between the event and the initiation of the change”]) Densham et al. and Callahan are combinable because they are both directed towards systems that are capable of controlling variable parameters of individually-addressable light sources. It would have been obvious to one of ordinary skill in the art before the effective filing date 

-	With regards to claim 3, Densham et al. in view of Callahan disclose the method of claim 1, further comprising: routing, by a control unit, pulses of power to the first group of active markers and the second group of active markers to respectively regulate emitting of light according to the first pattern signals and the second pattern signals. (Densham et al., Figs. 2 & 17, Pg. 2 ¶ 0028 - 0029, Pg. 3 ¶ 0031 and 0035 - 0038, Pg. 4 ¶ 0040 - 0041, Pg. 5 ¶ 0051 - 0053 and 0055, Pg. 7 ¶ 0069, Pg. 11 ¶ 0100 - 0101, Pg. 12 ¶ 0103 and 0106, Pg. 13 ¶ 0108 - 0110 [“processor 124 also retrieves the strobe pattern associated with the object identification and controls the flashing of the infrared LED 126 according to the strobe pattern”]) 

-	With regards to claim 4, Densham et al. in view of Callahan disclose the method of claim 1, further comprising transmitting a first terminal key sequence for the first group of active markers to indicate an end of transmission of the 



-	With regards to claim 6, Densham et al. in view of Callahan disclose the method of claim 5, further comprising distinguishing additional groups of active markers on the respective different objects by determining respective positions of the additional groups of active markers relative to positions of the first group of active markers and the second group of active markers. (Densham et al., Pg. 2 ¶ 0026, Pg. 3 ¶ 0035 - 0038, Pg. 4 ¶ 0040, Pg. 5 ¶ 0051 - 0055, Pg. 6 ¶ 0057 - 0061, Pg. 9 ¶ 0080 - 0081 and 0084, Pg. 10 ¶ 0091 - Pg. 11 ¶ 0100, Pg. 12 ¶ 0102 and 0105, Pg. 13 ¶ 0107 [“At block 178, the current coordinates of the one or more light sources are compared with the previous coordinates (and 

-	With regards to claim 7, Densham et al. in view of Callahan disclose the method of claim 1, wherein the first pattern and the second pattern correlate with respective predefined illuminated frames and respective predefined blank frames of the sensor device of the performance capture system. (Densham et al., Pg. 3 ¶ 0035 - 0038, Pg. 4 ¶ 0040 - 0041 and 0043, Pg. 5 ¶ 0051 - 0053, Pg. 5 ¶ 0055 - Pg. 6 ¶ 0056, Pg. 10 ¶ 0091 - 0093, Pg. 11 ¶ 0098 and 0100 - 0101, Pg. 12 ¶ 0103) 

-	With regards to claim 10, Densham et al. disclose a performance capture system to distinguish groups of active markers for performance capture associated with a visual production, (Densham et al., Figs. 1 - 6 & 17, Pg. 1 ¶ 0025, - Pg. 2 ¶ 0026, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0033, Pg. 3 ¶ 0035 - 0038, Pg. 4 ¶ 0040, Pg. 5 ¶ 0055 - Pg. 6 ¶ 0056, Pg. 8 ¶ 0077, Pg. 9 ¶ 0083 - 0085, Pg. 10 ¶ 0090, Pg. 13 ¶ 0109 - 0111 [The Examiner asserts that “for performance capture and first pattern signals, the first pattern signals predefined for the first group of active markers and a second and second pattern signals, the second pattern signals predefined for the second group of active markers; (Densham et al., Fig. 3, Pg. 2 ¶ 0026 and 0028, Pg. 3 ¶ 0035 and 0037 - 0038, Pg. 4 ¶ 0040 - 0041, Pg. 7 ¶ 0069, Pg. 12 ¶ 0106, Pg. 13 ¶ 0109 - 0110 [“In mode 306, the tracking unit 104 sometimes activates the one or more light sources 126, and sometimes transmits the IMU data. In mode 308, the one or more light sources 126 are active for only certain or predetermined periods of time and the IMU data is transmitted at the same times. Other beacon modes 302 (not shown) may include activating the one or more light sources 126 but not the IMU 130, or vice versa. It can be appreciated that the beacon modes 302 may be selected using controls, such as buttons or switches, (not shown) on the tracking unit. In addition, or in the alternative, the beacon modes 302 may be selected by the tracking engine 106. The tracking engine 106 can send commands to the tracking unit 104 to select different beacon modes 302”]) and at least one sensor device (Densham et al., Fig. 2, Pg. 2 ¶ 0026 - 0027 and 0030, Pg. 3 ¶ 0035, Pg. 4 ¶ 0040, 0043 and 0046, Pg. 5 ¶ 0052 - 0055, Pg. 8 ¶ 0074 - 0075 and 0077, Pg. 9 ¶ 0082 - 0085, Pg. 13 ¶ 0111) of the performance capture system to capture first data representing the light emitted by the first group of active markers, and second data representing the light emitted by the second group of active markers, in respective one or more illuminated frames and respective one or more blank frames of the at least one sensor device, (Densham et al., Fig. 2, Pg. 2 ¶ 0026 and 0029, Pg. 3 ¶ 0035, Pg. 4 ¶ 0043, Pg. 5 ¶ 0051 and 0053, Pg. 5 ¶ 0055 - Pg. 6 ¶ 0056, Pg. 10 ¶ 0091 - Pg. 11 ¶ 0094, Pg. 11 ¶ 0100 - Pg. 12 ¶ 0104) wherein followed by first pattern signals, wherein the first initial key sequence is a trigger for receipt of the first pattern signals and transmitting a second initial key sequence followed by second pattern signals, wherein the second initial key sequence is a trigger for receipt of the second pattern signals. Pertaining to analogous art, Callahan discloses transmitting a first initial key sequence followed by first pattern signals, wherein the first initial key sequence is a trigger for receipt of the first pattern signals (Callahan, Abstract, Col. 3 Lines 24 - 39, Col. 7 Lines 3 - 24, Col. 8 Line 60 - Col. 9 Line 8, Col. 9 Lines 26 - 61, Col. 10 Lines 7 - 16, Col. 11 Lines 55 - 66, Col. 12 Lines 30 - 54, Col. 27 Lines 46 - 66, Col. 28 Lines 37 - 58, Col. 29 Lines 13 - 53, Col. 30 Lines 29 - 49, Col. 31 Line 53 - Col. 32 Line 63 [“the disclosed controller will respond to the loading of a cue into ‘next’  position by transmitting messages with desired final parameter values and durations to only those addresses with local processors;” and “Each ‘record’ in the data store includes six primary fields: the device address; the parameter affected; the new parameter value; the time required for the transition to that value; the event that initiates the change; and the delay, if any, between the followed by second pattern signals, wherein the second initial key sequence is a trigger for receipt of the second pattern signals. (Callahan, Abstract, Col. 3 Lines 24 - 39, Col. 7 Lines 3 - 24, Col. 8 Line 60 - Col. 9 Line 8, Col. 9 Lines 26 - 61, Col. 10 Lines 7 - 16, Col. 11 Lines 55 - 66, Col. 12 Lines 30 - 54, Col. 27 Lines 46 - 66, Col. 28 Lines 37 - 58, Col. 29 Lines 13 - 53, Col. 30 Lines 29 - 49, Col. 31 Line 53 - Col. 32 Line 63 [“the disclosed controller will respond to the loading of a cue into ‘next’  position by transmitting messages with desired final parameter values and durations to only those addresses with local processors;” and “Each ‘record’ in the data store includes six primary fields: the device address; the parameter affected; the new parameter value; the time required for the transition to that value; the event that initiates the change; and the delay, if any, between the event and the initiation of the change”]) Densham et al. and Callahan are combinable because they are both directed towards systems that are capable of controlling variable parameters of individually-addressable light sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Densham et al. with the teachings of Callahan. This modification would have been prompted in order to enhance the base device of Densham et al. with the well-known and applicable technique of Callahan. Transmitting an initial key sequence that is a trigger for receipt of pattern signals following the initial key sequence, as taught by Callahan, would enhance the base device of Densham et al. by facilitating reception and implementation of various adjustment 

-	With regards to claim 11, Densham et al. in view of Callahan disclose the system of claim 10, further comprising a control unit (Densham et al., Figs. 1 - 3 & 17, Pg. 2 ¶ 0027 - 0029, Pg. 3 ¶ 0037, Pg. 4 ¶ 0040 - 0041, Pg. 7 ¶ 0065 - 0066 and 0069, Pg. 10 ¶ 0090 - 0093, Pg. 12 ¶ 0106 - Pg. 13 ¶ 0110) to receive the first initial key sequence and the second initial key sequence and the respective first pattern signals and the second pattern signals. (Densham et al., Figs. 2, 3 & 17, Pg. 2 ¶ 0026 and 0028 - 0029, Pg. 3 ¶ 0035 and 0037 - 0038, Pg. 4 ¶ 0040 - 0041, Pg. 5 ¶ 0055, Pg. 7 ¶ 0069, Pg. 11 ¶ 0100 - 0101, Pg. 12 ¶ 0103 and 0106, Pg. 13 ¶ 0109 - 0110) Densham et al. fail to disclose expressly the first initial key sequence and the second initial key sequence preparing the control unit to receive the respective first pattern signals and the second pattern signals. Pertaining to analogous art, Callahan discloses a control unit to receive the first initial key sequence and the second initial key sequence to prepare the control unit to receive the respective first pattern signals and the second pattern signals. (Callahan, Abstract, Col. 3 Lines 24 - 39, Col. 7 Lines 3 - 24, Col. 8 Line 33 - Col. 9 Line 8, Col. 9 Line 26 - Col. 10 Line 24, Col. 11 Lines 5 - 26 and 55 - 66, Col. 12 Lines 19 - 54, Col. 27 Lines 46 - 66, Col. 28 Lines 37 - 58, Col. 29 Lines 13 - 53, Col. 30 Lines 29 - 49, Col. 31 Line 53 - Col. 32 Line 63 [“the disclosed controller will respond to the loading of a cue into ‘next’  position by transmitting messages with desired final parameter values and durations to only those addresses with local processors;” and “Each ‘record’ in the data store 

-	With regards to claim 12, Densham et al. in view of Callahan disclose the system of claim 11, wherein the control unit is further to route pulses of power to the first group of active markers and the second group of active markers to respectively regulate emitting of light according to the first pattern signals and the second pattern signals. (Densham et al., Figs. 2 & 17, Pg. 2 ¶ 0028 - 0029, Pg. 3 ¶ 0031 and 0035 - 0038, Pg. 4 ¶ 0040 - 0041, Pg. 5 ¶ 0051 - 0053 and 0055, Pg. 7 ¶ 0069, Pg. 11 ¶ 0100 - 0101, Pg. 12 ¶ 0103 and 0106, Pg. 13 ¶ 0108 - 0110 [“processor 124 also retrieves the strobe pattern associated with the object identification and controls the flashing of the infrared LED 126 according to the strobe pattern”]) 

-	With regards to claim 13, Densham et al. in view of Callahan disclose the system of claim 12, further comprising a first wired strand coupled to the control unit and the first group of active markers (Densham et al., Fig. 2, Pg. 3 ¶ 0035 - 0038, Pg. 4 ¶ 0040 - 0041, Pg. 5 ¶ 0055, Pg. 10 ¶ 0090, Pg. 12 ¶ 0103 - 0104, Pg. 13 ¶ 0109 - 0111 [“In another example, the LED 126 could be attached to the object by plugging in the LED 126 into the object, and connecting the LED 126 to the processor 124 through wired or wireless communication. In an example embodiment, multiple LEDs 126 are affixed to different locations on an object or 

-	With regards to claim 15, Densham et al. disclose a non-transitory computer-readable storage medium carrying program instructions thereon to distinguish groups of active markers for performance capture associated with a visual production, (Densham et al., Figs. 2 - 6 & 17, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0033, Pg. 3 ¶ 0035 - 008, Pg. 4 ¶ 0040, Pg. 5 ¶ 0055 - Pg. 6 ¶ 0056, Pg. 8 ¶ 0077, Pg. 9 ¶ 0083 - 0085, Pg. 10 ¶ 0090, Pg. 13 ¶ 0109 - 0111 [The Examiner asserts that “for performance capture associated with a visual production” is an intended use limitation and intended use limitations are not given patentable weight, see MPEP § 2111.02 and § 2111.04.]) the instructions when executed by one or more processors cause the one or more processors to perform operations (Densham et al., Figs. 1 - 3, 5 & 17, Pg. 1 ¶ 0025 - Pg. 2 ¶ 0027, Pg. 2 ¶ 0029, a trigger for receipt of first pattern signals; and wherein the second initial key sequence is a trigger for receipt of second pattern signals. Pertaining to analogous art, Callahan discloses wherein the first initial key sequence is a trigger for receipt of first pattern signals; (Callahan, Abstract, Col. 3 Lines 24 - 39, Col. 7 Lines 3 - 24, Col. 8 Line 60 - Col. 9 Line 8, Col. 9 Lines 26 - 61, Col. 10 Lines 7 - 16, Col. 11 Lines 55 - 66, Col. 12 Lines 30 - 54, Col. 27 Lines 46 - 66, Col. 28 Lines 37 - 58, Col. 29 Lines 13 - 53, Col. 30 Lines 29 - 49, Col. 31 Line 53 - Col. 32 Line 63 [“the disclosed controller will respond to the loading of a cue into ‘next’  position by transmitting messages with desired final parameter values and durations to only those addresses with local processors;” and “Each ‘record’ in the data store includes six primary fields: the device address; the parameter affected; the new parameter value; the time required for a trigger for receipt of second pattern signals. (Callahan, Abstract, Col. 3 Lines 24 - 39, Col. 7 Lines 3 - 24, Col. 8 Line 60 - Col. 9 Line 8, Col. 9 Lines 26 - 61, Col. 10 Lines 7 - 16, Col. 11 Lines 55 - 66, Col. 12 Lines 30 - 54, Col. 27 Lines 46 - 66, Col. 28 Lines 37 - 58, Col. 29 Lines 13 - 53, Col. 30 Lines 29 - 49, Col. 31 Line 53 - Col. 32 Line 63 [“the disclosed controller will respond to the loading of a cue into ‘next’  position by transmitting messages with desired final parameter values and durations to only those addresses with local processors;” and “Each ‘record’ in the data store includes six primary fields: the device address; the parameter affected; the new parameter value; the time required for the transition to that value; the event that initiates the change; and the delay, if any, between the event and the initiation of the change”]) Densham et al. and Callahan are combinable because they are both directed towards systems that are capable of controlling variable parameters of individually-addressable light sources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Densham et al. with the teachings of Callahan. This modification would have been prompted in order to enhance the base device of Densham et al. with the well-known and applicable technique of Callahan. Transmitting an initial key sequence that is a trigger for receipt of pattern signals following the initial key sequence, as taught by Callahan, would enhance the base device of Densham et al. by facilitating reception and implementation of various adjustment 

-	With regards to claim 17, Densham et al. in view of Callahan disclose the computer-readable storage medium of claim 15, wherein the operations further comprise: generating a first terminal key sequence for the first group of active markers to indicate an end of transmission of the first pattern signals, (Densham et al., Pg. 2 ¶ 0028 - 0029, Pg. 3 ¶ 0035 - 0038, Pg. 4 ¶ 0040 - 0041, Pg. 5 ¶ 0055, Pg. 7 ¶ 0066 and 0069 - 0071, Pg. 11 ¶ 0100 - 0101, Pg. 12 ¶ 0106 [“In mode 306, the tracking unit 104 sometimes activates the one or more light sources 126, and sometimes transmits the IMU data. In mode 308, the one or more light sources 126 are active for only certain or predetermined periods of time and the IMU data is transmitted at the same times. Other beacon modes 302 (not shown) may include activating the one or more light sources 126 but not the IMU 130, or vice versa. It can be appreciated that the beacon modes 302 may be selected using controls, such as buttons or switches, (not shown) on the tracking unit. In addition, or in the alternative, the beacon modes 302 may be selected by the tracking engine 106. The tracking engine 106 can send commands to the tracking unit 104 to select different beacon modes 302”]) and a second terminal key sequence for the second group of active markers to indicate an end of transmission of the second pattern signals. (Densham et al., Pg. 2 ¶ 0028 - 0029, Pg. 3 ¶ 0035 - 0038, Pg. 4 ¶ 0040 - 0041, Pg. 5 ¶ 0055, Pg. 7 ¶ 0066 and 0069 - 0071, Pg. 11 ¶ 0100 - 0101, Pg. 12 ¶ 0106) In addition, Callahan discloses generating a first terminal key sequence for the first group of 

-	With regards to claim 18, Densham et al. in view of Callahan disclose the computer-readable storage medium of claim 15, wherein the operations further comprise: identifying respective different objects to which the first group of active markers and the second group of active markers are attached, based on distinguishing the first group of active markers and the second group of active markers. (Densham et al., Figs. 1, 3, 4, 6 & 17, Pg. 2 ¶ 0030 - Pg. 3 ¶ 0032, Pg. 3 ¶ 0035 - 0038, Pg. 4 ¶ 0041, Pg. 5 ¶ 0055 - Pg. 6 ¶ 0056, Pg. 7 ¶ 0074 - 0075, Pg. 9 ¶ 0082 - 0085, Pg. 10 ¶ 0089 and 0091 - 0093, Pg. 11 ¶ 0097 - 0098 and 0100 - 0101, Pg. 12 ¶ 0103 - 0104, Pg. 13 ¶ 0109 - 0110 [“multiple objects can be tracked by simply attaching a tracking unit 104 onto each object that is to be tracked”])

-	With regards to claim 19, Densham et al. in view of Callahan disclose the computer-readable storage medium of claim 18, wherein the operations further 

-	With regards to claim 20, Densham et al. in view of Callahan disclose the computer-readable storage medium of claim 19, wherein the operations further comprise: transmitting the first data and the second data and the associated labels to a computer graphics rendering system to be mapped to a virtual model. (Densham et al., Figs. 2, 4 - 6 & 17, Pg. 3 ¶ 0034, Pg. 4 ¶ 0039 - 0040, Pg. 5 ¶ 0050 - 0055, Pg. 6 ¶ 0061, Pg. 8 ¶ 0074 - Pg. 9 ¶ 0080, Pg. 9 ¶ 0083 - Pg. 10 ¶ 0090 [“Other methods of generating a virtual environment 4 that accurately represent a physical environment include the use of three-dimensional computer drawings, floor plans and photographs” and “a tracking engine 106 and tracking unit 104 can be used with a RTM 24 to track a person or moving object and display the visualization of the same based on the updated position and angular orientation data in a visualization engine 26”]) 

Claims 8, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Densham et al. U.S. Publication No. 2014/0320667 A1 in view of Callahan U.S. Patent  as applied to claims 1 and 10 above, and further in view of Matsushita et al. U.S. Publication No. 2004/0161246 A1.

-	With regards to claim 8, Densham et al. in view of Callahan disclose the method of claim 1. Densham et al. fail to disclose explicitly wherein the first group of active markers and the second group of active markers are distinguished within a time of a single cycle of a picture camera. Pertaining to analogous art, Matsushita et al. disclose wherein the first group of active markers and the second group of active markers are distinguished within a time of a single cycle of a picture camera. (Matsushita et al., Figs. 1, 3, 4 & 8, Pg. 7 ¶ 0112 - 0115, Pg. 8 ¶ 0127 - 0128, Pg. 9 ¶ 0140 - Pg. 10 ¶ 0142, Pg. 11 ¶ 0164 - 0169, Pg. 13 ¶ 0198 - 0203, Pg. 14 ¶ 0218 - 0221, Pg. 15 ¶ 0225 - 0227 [“The image mode and the decoding mode are made to operate at different times (see, for example, FIG. 8). In this configuration, since the image mode and the decoding mode are operated at different times, it is possible to share hardware resources such as memory on a time division basis in the two modes”]) Densham et al. in view of Callahan and Matsushita et al. are combinable because they are all directed towards systems that are capable of controlling variable parameters of light sources and, similar to Densham et al., Matsushita et al. is also directed towards obtaining object identification information from active markers emitting unique flashing patterns of light. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Densham et al. in view of Callahan with the teachings of Matsushita et al. This modification would have been prompted in order to enhance the 

-	With regards to claim 9, Densham et al. in view of Callahan in view of Matsushita et al. disclose the method of claim 8. Densham et al. fail to disclose explicitly during the single cycle of the picture camera, the second group of active markers wait during a first period that the first group of active markers emit light according to the first pattern signals, and subsequently the first group of active markers wait during a second period that the second group of active markers emit light according to the second pattern. Pertaining to analogous art, Matsushita et al. disclose during the single cycle of the picture camera, the second group of active markers wait during a first period that the first group of active markers emit light according to the first pattern signals, and subsequently the first group of active markers wait during a second period that the second group of active markers emit light according to the second pattern. (Matsushita et al., Figs. 1, 8, 10 & 34, Pg. 7 ¶ 0112 - 0115, Pg. 8 ¶ 0123 - 0124, Pg. 12 ¶ 0186 and 0189, Pg. 17 ¶ 0266 , Pg. 20 ¶ 0311 - 0316, Pg. 21 ¶ 0327 - 0330 [“Examples of techniques for simultaneously establishing a plurality of communication paths include a frequency division method... In addition to the frequency division method, there are various methods, such as a wavelength division method and a time division method.” The Examiner asserts that utilizing a time division method in Matsushita et al. with two transmitters corresponds to 

-	With regards to claim 14, Densham et al. in view of Callahan disclose the system of claim 10. Densham et al. fail to disclose explicitly a picture camera having a shutter action that is synchronized with a frame rate of the at least one sensor device, wherein the frame rate of the at least one sensor device is faster than the shutter action of the picture camera, such that the first group of active markers and the second group of active markers are distinguished within a time of a single cycle of the picture camera. Pertaining to analogous art, Matsushita et al. disclose a picture camera having a shutter action that is synchronized with a frame rate of the at least one sensor device, wherein the frame rate of the at least one sensor device is faster than the shutter action of the picture camera, such that the first group of active markers and the second group of active markers are distinguished within a time of a single cycle of the picture camera. (Matsushita et al., Figs. 1, 3 & 10, Pg. 7 ¶ 0110, Pg. 8 ¶ 0127 - 0128, Pg. 9 ¶ 0140, Pg. 11 ¶ 0165 - 0169, Pg. 12 ¶ 0183 - 0187, Pg. 13 ¶ 0197 - 0203, Pg. 14 ¶ 0218 - 0221, Pg. 15 ¶ 0225 - 0227 [“when an optical signal is to be transmitted as a high-speed flashing pattern, a CMOS image sensor which is a device capable of sampling at a high speed is used. An ordinary digital camera takes pictures at 30 fps. Even if the speed is made higher, since the moving-image recognition ability of a human being is exceeded, by performing a process for receiving an optical signal by using unused periods other than when an image of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Srimohanarajah et al. U.S. Publication No. 2018/0325621 A1; which is directed towards wireless active tracking fiducial markers for use in a navigation system, wherein the active tracking fiducial markers are individually addressable and capable of receiving signals and commands, such as instructions to drive a light emitter with a particular pulse pattern. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667